DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7, 9, 10, 13-19, and 22-25 are pending.  Claims 1-7, 9, 10, 14-19, and 22-25 have been examined in this Office Action.  Claim 13 is withdrawn.  Claims 11, 12, 20, and 21 have been canceled and claims 24 and 25 have been added since the last Office Action.  
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to species non-elected without traverse.  Claim 13 depends from claim 12, which has been canceled along with all other withdrawn claims.  Accordingly, claim 13 been cancelled.
Allowable Subject Matter
Claims 1-7, 9, 10, 14-19, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent Application Publication 2017/0277194 to Fazzoli et al., which discloses determining a future state of a vehicle for multiple possible alternative future actions, but determines scores for vehicle actions during the multiple possible alternative future actions.  None of the prior art, taken alone or in combination, teach determining a future safety value corresponding to a first safety zone for each of possible alternative future actions, along with the other limitations of the independent claims.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669